Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “The solution of Wang does not involve "transforming of the original image according to the rules" in the present application, and only divides the data into different sub-data (sub-sample) sets, so in Wang, the amount of data remains unchanged. However, the present application essentially expands the amount of data, so the solution and the technical effect of the present application are different from those of Wang. The existing medical image data is continuously trained according to the training process of the general deep learning neural network, and the model with the best performance is obtained as model to be used late ” (Page 7, lines 3-26). The Examiner disagrees. Firstly, the specification defines “the transformation rule” as one of general well-known transformations such as spatial domain transformation, value domain transformation and time domain transformation without any further disclosure of how any one of the transformations is specifically implemented to transform the first image in any specific way which indicates that the transformation implementation is generally one of the well-known implementations. Secondly, In response to applicant's argument that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thirdly, the claim is completely satisfied by one of the transformation rules, and Wang discloses several transformations, such as mapping Y, U, and V channels of the image (colorization) (see Wang, par. [0036]) which is a value domain transformation; scaling the size of the image (see Wang, par. [0036]) and segmenting (dividing) the image (see Wang, par. [0013], and [0017]) which is spatial domain transformation. 
 Applicant alleges, “Furthermore, Wang does not disclose the technical features, "the spatial domain transformation is selected from a group consisting of rotation, flipping, translation, stretching, twisting, deforming, and scaling of an image, the value domain transformation is selected from a grouping consisting of image filtering, image segmentation, image occlusion, image compression, chroma mapping, colorization, and graying, and the time domain transformation is selected from a group consisting of autocorrelation function transformation, and cross- correlation function transformation." of amended claim 1.” (page 7, last two lines- page 8, line 7). The Examiner disagrees. Firstly, the claim is completely satisfied by one of the transformation rules spatial domain transformation, value domain transformation, or time domain transformation. Wang as explained above discloses several transformations. Secondly, each domain transformation is recited as Markush structure and the claim is completely satisfied by having only one of these structures. Wang as explained above discloses several structures of these domain transformations. It is clear that Wang discloses the recited Markush structure technical features.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  Claim(s) 1-3, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al.(US 2020/0082165). The grounds of rejection disclosed in paragraph 5 of the Office Action mailed 10/05/2020 are incorporated by reference herein.
As to claim 1, refer to claim 1 rejection in paragraph 5 of the Office Action mailed 10/05/2020 the grounds of rejection disclosed are incorporated by reference herein. Claim 1 is completely satisfied by one of the transformation rules spatial domain transformation, value domain transformation, or time domain transformation. Markush structure claims are completely satisfied by having only one of these structures. Wang further discloses mapping Y, U, and V channels of the image (colorization) (par. [0036]) which is a value domain transformation, scaling the size of the image (par [0036]), and segmenting (dividing) the image (par. [0013], and [0017]) which is spatial domain transformation. 
Claim 12 is a device analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 above are applicable to claim 12. Wang further discloses a computer vision system (par. [0038]) which includes a processor and memory to store instructions to perform the neural network classification algorithm]. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2020/0082165). The grounds of rejection disclosed in paragraph 7 of the Office Action mailed 
10/05/2020 are incorporated by reference herein.
As to claims, 8 and 19 refer to claim 8 and 19 rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SAMIR A AHMED/Primary Examiner, Art Unit 2665